DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: means in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lincoln et al. (US 2021/0302569 A1).
Regarding claim 14, Lincoln discloses a method for controlling the movement means (wheels, forward, backward) of a lawn mower robot (100) comprising the following steps: - preparing the lawn mower robot (100) comprising cutting means ([0061]), means (wheels) for moving the lawn mower robot, a system (radar sensor 110) for detecting the presence of grass in an area of ground along a working trajectory in a feed direction and a computerized command and control unit (130) operatively associated with said cutting means, movement means and detection system; said detection system comprising a radar sensor (110);  sending, by the radar sensor (110), an electromagnetic wave in an area of ground (S) close to the cutting means;  receiving, by the radar sensor (110), a reflected electromagnetic wave from the area of ground close to the cutting means; sending, by the radar sensor (110), a signal representing said reflected electromagnetic wave to the command and control unit (110);
processing the reflected electromagnetic wave (120), by the command and control unit (130), for determining the presence of grass in the area of ground close to the cutting means;  controlling the movement means (forward, backward) of the lawn mower robot as a function of the results of the processing step.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lincoln et al. (US 2021/0302569 A1) in view of Mannefred et al. (WO 2016/103068 A1).
Regarding claim 1, Lincoln discloses a lawn mower robot (100) comprising: - a frame (figure 1); cutting means (grass cutting means, paragraph [0061]) configured for cutting grass, adjusting the height (height clearance); - movement means (wheels, figure 1) associated with the frame for moving it along a working trajectory  (L) in a feed direction; - a system for detecting the presence of grass (radar sensor 110 configured to scan the area in front of the autonomous moving object 100) in an area of ground (S) along the working trajectory in the feed direction; - a computerized command and control unit (130) operatively associated with said cutting means, movement means (wheels) and detection system (110); wherein: - said detection system comprises a radar sensor (110) configured for sending at least one electromagnetic wave (electro-magnetic oscillating signal; paragraph [0063]) towards the ground (S), receiving at least one reflected electromagnetic wave (reflected radar pulse, [0063]) from the ground (S) and transmitting a signal representing said at least one reflected electromagnetic wave to the command and control unit (130); the command and control unit comprises at least one classification module (integrated in the controller; the controller 130 configured to detect presence of a particular substance  within the volume 150; [0079]), which determines the presence of grass in the area of ground along the working trajectory in the feed direction as a function of a representative signal of the at least one reflected electromagnetic wave;  said classification module comprises a module for sampling (sampling circuitry; [0073]) the reflected electromagnetic wave, configured for deriving a finite number of samples  (different points p in figure 3) from the at least one reflected electromagnetic wave, the classification module determining the presence of grass (any items in the way)  in the area of ground (S) along the working trajectory (L) in the feed direction as a function at least of the finite number of samples of the at least one reflected electromagnetic wave transmitted by the radar sensor.
Lincoln is silent as to the command and control unit (130) comprises at least one classification module.
Mannefred discloses a robotic lawn mower capable of detecting grass on a parcel utilizing a control circuitry (1012) comprising a positioning module (1060), a detection module (1070) and a classification module (1080). The classification module (1080)  is configured to classify objects (e.g. grass, gravel, pavement, trees, flowers etc.) on the parcel (1020); see figure 10 and page 25, lines 10-15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lincoln by using a separate classification module as disclosed by Mannefred to classify the objects on the parcel into different types such as grass, gravel, pavement, trees or flowers.
Regarding claim 2, wherein the at least one electromagnetic wave has a frequency of between 0 Hz and 300 GHz (transmitted radar signals are in the range of 10 Hz to 100 Hz, by way of example; paragraph [0073]).
Regarding claim 3, wherein the radar sensor(110)  has a main axis of emission the electromagnetic wave and said main emission axis is inclined towards the ground (S) by an emission angle of between 0° and 90° relative to the working trajectory; see figure 1.
Regarding claim 4, wherein the radar sensor (110)  is equipped with a viewing angle of between 50° and 180°; see figure 1.
Regarding claim 5, wherein the radar sensor (110) is positioned inside the frame; see figure 1.
Regarding claim 6 wherein the radar sensor (110) is positioned at a height relative to the ground of between 5 cm and 30 cm (not specified, optional design choice).

Regarding claim 7, wherein the radar sensor (110) emits a plurality of electromagnetic waves separated temporally by intervals of between 0.1 ms and 10 ms (wavelet generator with different configuration, paragraph [0064]).
Regarding claim 8, wherein the classification module (1080) determines the presence of grass (identify grass; abstract) in the area of ground  (parcel) along the working trajectory in the feed direction as a function of the time trend of the plurality of reflected electromagnetic waves transmitted by the radar sensor.
Regarding claim 9, wherein the sampling module (sampling radar signals; [0073]) derives a predetermined number of samples (figure 3) from each reflected electromagnetic wave, each derived sample corresponding to a predetermined distance  (P) from the radar sensor, and wherein the control unit links in sequence the samples corresponding to a same distance from the radar sensor (110) derived from the plurality of reflected electromagnetic waves and calculates a frequency spectrum of each sequence of said linked samples corresponding to a same distance from the radar sensor (110).
Regarding claim 10, wherein the classification module (1080) is
configured for determining the presence of grass (identify grass; abstract)  in the area of ground along the working trajectory (L) in the feed direction as a function of at least part of said frequency spectra of each sequence of said linked samples corresponding to a same distance from the radar sensor (110).

Regarding claim 11, wherein the classification module (1080)  determines the presence of grass (identify grass; abstract) in the area of ground along the working trajectory in the feed direction as a function of the spatial correlation between the samples  (P) of the one or more reflected electromagnetic waves transmitted by the radar sensor (110).
Regarding claim 12, wherein the classification module (1080) determines the presence of grass (identify grass; abstract) in the area of ground along the working trajectory in the feed direction as a function of the time correlation between the samples of the plurality of reflected electromagnetic waves transmitted by the radar sensor.
Regarding claim 13, wherein the command and control unit (130) controls the movement means (forward, backward, wheels) as a function of the reflected electromagnetic wave.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose autonomous moving objects capable of detecting presence or absence of grass or obstacles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747